DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/06/2022 was filed after the mailing date of the Final Rejection on 10/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-3, 5-7 and 9-27 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3, 5-6 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) in view of Maughan et al (US 2017/0083935).

Regarding Claims 1, 26 and 27, KIMURA discloses a terminal of a user (e.g., see Figs. 1A, 1B, 3; an information processing apparatus 1 such as a smartphone) with a non-transitory computer readable medium (memory 15) storing an advertisement display program (25) to execute a corresponding method that displays an advertisement transmitted from a server (see Fig. 2, such as advertisement distribution apparatus 3), the terminal comprising a memory configured to a program (15); and one or more processors (14) configured to execute the program such that the one or more processors are configured to cause the terminal of the user to receive, from the server, first video data being a part of video data of the advertisement (e.g., see Para 127; such as acquires an introductory portion of the advertisement content in advance), control to activate the application in response to selection of the application by the user (e.g., see Para 36-37; such as when the user sends a browsing request for a video content replay to activate a replay application by the user), display a first display associated with the first video data in a display region of the terminal while the application is active (e.g., see Para 61; Para 63; Para 127; such as replay introduction portion of CM after primary content while replay application is active), receive, from the server, second video data being different from the first video data included in the video data of the advertisement based on reception of the first video data (e.g., see Para 127; such as receive the second content as the remaining portion of an advertisement while replay the introduction portion of the advertisement), and display a second display associated with the second video data in the display region, based on the first display in the display region (see Para 127; then display the remaining portion of the advertisement after the display of the first video content).
KIMURA is silent about receiving the first video data of the advertisement from the server, in response to a reproduction count of the advertisement reproduced in the terminal being a first reproduction count, and receiving the first video data and third video data being a part of another advertisement, which is different from the advertisement from the server in response to the reproduction count of the advertisement reproduced in the terminal being a second reproduction count greater than the first reproduction count.
In an analogous art, Maughan equally discloses receiving the first video data of the advertisement from the server, in response to a reproduction count of the advertisement reproduced in the terminal being a first reproduction count (see Para 2-3; such as receiving the first video of first advertisement when a reproduction count of first advertisement being at threshold); and receiving the first video data and third video data being a part of another advertisement, which is different from the advertisement from the server in response to the reproduction count of the advertisement reproduced in the terminal being a second reproduction count greater than the first reproduction count (see Para 2-3; receiving both first advertisement and second advertisement different from the fist advertisement when the reproduction count for the first advertisement exceeding the threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of KIMURA to include receiving the first video data of the advertisement from the server, in response to a reproduction count of the advertisement reproduced in the terminal being a first reproduction count, and receiving the first video data and third video data being a part of another advertisement, which is different from the advertisement from the server in response to the reproduction count of the advertisement reproduced in the terminal being a second reproduction count greater than the first reproduction count as taught by Maughan to take advantage of retargeting sequence of advertisements based on a user's viewing habits with reference to a first item and promote a second item.

Regarding Claim 2, KIMURA further discloses the receiving the first video data includes receiving the first video data of a data volume (see Para 61; such as 5-15 seconds), which is determined based on information relating to the user, from the server (see Para 76; such as communication speed related to the user from the advertisement server).

Regarding Claim 3, KIMURA further discloses the information relates to a communication speed of the terminal of the user (see Para 76).

Regarding Claim 5, KIMURA further discloses the information relates to a communication history of the terminal of the user (see Para 75-76).

Regarding Claim 6, KIMURA further discloses receiving video data of a part of each of one or more advertisements from the server (see Para 77), the one or more advertisements being different from the advertisement (see Fig. 2; inherent different advertisements stored in the advertisement distribution apparatus 3), controlling, by the processor, to change a number of the one or more advertisements received from the server based on information relating to reproduction of the advertisement on the terminal (see Para 73-75; such as either display the advertisement or not based on the scrolling condition of the user terminal).

Regarding Claim 24, KIMURA inherently discloses transmitting information relating to a data volume of the first video data to the server (see Para 61; such as transmitting 5-15 seconds of the introductory portion of the advertisement in response to the request).

Regarding Claim 25, KIMURA further discloses the receiving the first video data includes receiving the first video data from the server while the application is active (see Para 127).


6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) and Maughan et al (US 2017/0083935) as applied to claim 1 above, and further in view of Asbun et al (US 2016/0219332).

Regarding Claim 7, KIMURA discloses receiving video data of a part of each of one or more advertisements from the server (see Para 77), the one or more advertisements being different from the advertisement (see Fig. 2; inherent different advertisements stored in the advertisement distribution apparatus 3), but is silent about changing a number of the one or more advertisements received from the server based on a purchase history of goods advertised in the terminal of the user.
However, Asbun discloses targeted advertising is a type of advertising whereby advertisements may be placed so as to reach consumers based on various traits such as demographics, psychographics, behavioral variables (e.g., such as product purchase history) (see Para 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of KIMURA and Maughan to include changing a number of the one or more advertisements received from the server based on a purchase history of goods advertised in the terminal of the user as taught by Asbun to take advantage of known targeted technique to better reach and serve the consumers.


7.	Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) and Maughan et al (US 2017/0083935) as applied to claim 1 above, and further in view of Hoffert et al (US 2014/0368734).

Regarding Claim 10, KIMURA is not explicit about receiving a still image data based on the first video data.
In an analogous art, Hoffert discloses receiving a still image data instead of the video content when the communication bandwidth is limited (see Para 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of KIMURA and Maughan to include receiving a still image data based on the first video data as taught by Hoffert to take advantage of available communication condition to retrieve required data with the advantage of flexibility.

Regarding Claim 11, KIMURA in view of Hoffert would disclose and render displaying third display based on the still image data in the display region in response to the second video data being not completely downloaded while the first display based on the first video data is displayed in the display region of the terminal to be obvious by simply replacing video data with still image related to the video data when the video data is not available due to bandwidth constrain (see KIMURA: Para 73; Hoffert: Para 87).

Regarding Claim 12, KIMURA in view of Hoffert would disclose and render the still image data includes information related to a logo of the advertisement to be obvious (see KIMURA: Para 73; Hoffert: Para 87).

Regarding Claim 13, KIMURA in view of Hoffert would disclose and render controlling, by the processor, to change a timing of receiving the still image data based on the video data of the advertisement to be obvious since one of ordinary skill in the art would recognize a timing of receiving the still image data can be based on the replay volume of the video data, i.e., more volume of video data, the later the still image can be received (see KIMURA: Para 73; Hoffert: Para 87)

Regarding Claim 15, KIMURA in view of Hoffert would disclose and render the still image data based on the first video data includes information indicating that reproduction of the first video data is stopped to be obvious since one of ordinary skill in the art would recognize the boundary to replay second video data is at the end of the first video data and insert a still image while the second video data is not ready yet (see KIMURA: Para 73; Hoffert: Para 87).


8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) and Maughan et al (US 2017/0083935) as applied to claim 1 above, and further in view of KOBAYASHI et al (US 2019/0327425).

Regarding Claim 16, KIMURA is silent about displaying image data included in the first video data in the display region as a still image in response to the second video data being not completely received while the first display based on the first video data is displayed in the display region of the terminal.
In an analogous art, KOBAYASHI discloses a video transition effect is executed between a source moving image and a destination moving image during transition of representations in MPEG-DASH streaming reproduction. In this case, a video transition effect is executed on the basis of the destination moving image and a frame near a terminating end of a segment of the source moving image, and a transition moving image in which the display transitions from the frame of the source moving image to the destination moving image is generated (see Para 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of KIMURA and Maughan to include displaying image data included in the first video data in the display region as a still image in response to the second video data being not completely received while the first display based on the first video data is displayed in the display region of the terminal as taught by KOBAYASHI to take advantage of known technique for smooth transition.


9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) and Maughan et al (US 2017/0083935) as applied to claim 1 above, and further in view of FUKUDA et al (US 2019/0207865).

Regarding Claim 17, KIMURA is not explicit about controlling, by the processor, to change a data volume of the second video data to be received based on information relating to a communication speed of the terminal of the user.
In an analogous art, FUKUDA discloses a period during which a used communication capacity is determined; a remaining communication amount calculation step of calculating, on the basis of the communication capacity limit value, a remaining communication amount in the determination target period (see Para 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of KIMURA and Maughan to include controlling, by the processor, to change a data volume of the second video data to be received based on information relating to a communication speed of the terminal of the user as taught by FUKUDA to take advantage of available communication capability for proper amount of data for more efficient resource management.

10.	Claims 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2016/0277777) and Maughan et al (US 2017/0083935) as applied to claim 1 above, and further in view of Brinkley et al (US 2018/0097864).

Regarding Claim 18, KIMURA is not explicit about receiving at least one of the second video data or third video data based on a condition, the third video data being a part of another advertisement that is different from the advertisement.
In an analogous art, Brinkley discloses the selected advertisement is not available in content portions formatted according to the "high definition" parameters, but that an alternative advertisement is available in portions formatted according to the "high definition" parameters. Thus, the manifest generation service may select portions corresponding to the alternative advertisement as the fallback content portions (see Para 36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of KIMURA and Maughan to include receiving at least one of the second video data or third video data based on a condition, the third video data being a part of another advertisement that is different from the advertisement as taught by Brinkley to take advantage of available alternative with same quality for smooth viewing experience.

Regarding Claim 19, Brinkley further discloses one of the second video data and the third video data is received based on the condition, or the second video data and the third video data are received with different reception speeds, based on the condition (see Para 36; such as based on the high-definition requirements).

Regarding Claim 21, Brinkley discloses different users can be provided within different legal warnings according to their jurisdictional location, or with different advertisements according to their predicted preferences (see Para 3); thus KIMURA in view of Brinkley would render the condition relates to a history relating to viewing of the advertisement of the terminal to be obvious since the user preferences can be identified based on the viewing history.

Regarding Claim 22, KIMURA inherently discloses the condition relates to start of the second display based on the second video data in the display region (see Para 61; such as after time period for the introduction portion of the advertisement), and only the second video data or the second video data with a reception speed higher than the third video data is received based on the condition (see Para 127; then replay the remaining portion of the advertisement).

Regarding Claim 23, Brinkley would disclose and render the condition relates to a display mode of the second video data or the third video data while the application is active to be obvious (see Para 36; such as a high-definition mode of video content or its alternative video content).

Allowable Subject Matter
11.	Claims 9, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1-3, 5-7 and 9-27 have been considered but are moot in view of new grounds of rejection.

Conclusion
13.	Claims 1-3, 5-7, 10-13, 15-19 and 21-27 are rejected.
	Claims 9, 14 and 20 are objected.

Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426